Citation Nr: 0911023	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-07 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for left shoulder pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran had active service from August 1983 to May 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied service connection for bilateral shoulder pain.  The 
RO in Phoenix, Arizona has since assumed jurisdiction, and 
that office certified the appeal to the Board.

In March 2006, VA received the Veteran's substantive appeal 
(on VA Form 9) concerning the denial of his claim for service 
connection for bilateral shoulder pain.  However, a rating 
decision since issued in November 2007 granted service 
connection for right shoulder pain, and the Veteran did not 
appeal either the initial disability rating or effective date 
assigned.  Therefore, that claim has been resolved.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date). See, too, 38 C.F.R. § 20.200 (2008).  
Service connection for left shoulder pain is the only issue 
that remains on appeal.  

In his March 2006 substantive appeal, the Veteran requested a 
Travel Board hearing.  In letters dated November 2007 and 
December 2007, he was notified that his hearing had been 
scheduled for January 10, 2008, but he failed to appear for 
the proceeding and has not provided an explanation for his 
absence or requested to reschedule the hearing.  Therefore, 
his hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2008).





FINDING OF FACT

A current diagnosis of a left shoulder disability underlying 
the Veteran's left shoulder pain is not demonstrated by the 
record.


CONCLUSION OF LAW

A left shoulder disability was not incurred or aggravated in 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

In correspondence dated in June 2005 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the 2005 notice informed the Veteran of 
information and evidence necessary to substantiate the claim 
for service connection.  It also explained the relative 
burdens of VA and the Veteran, relating the information and 
evidence that VA would seek to provide and that which he was 
expected to provide.  The subsequent 2006 notice informed the 
Veteran of information and evidence that governs the initial 
assignment of a disability evaluation and the regulations 
regarding the effective date of the establishment of service 
connection.  

Although these notices were delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the January 2006 statement 
of the case (SOC), and the November 2007 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Notably, in response to the March 2006 letter, the Veteran 
notified VA in April 2006 that he had received and reviewed 
the information sent by VA, and that he had no other 
information or evidence to submit.  He then requested that 
his claim be decided as soon as possible.  Furthermore, he 
has been represented throughout this appeal by an accredited 
veteran's service organization, Disabled American Veterans, 
and the Veteran's representative made arguments a February 
2009 appellant's brief (a substitute for VA Form 646) 
addressing the applicable criteria that, if met, would 
entitle the Veteran to service connection for left shoulder 
pain.  This written testimony evidences the Veteran's 
representative's (and thus the Veteran's) actual knowledge of 
the type evidence needed to support the claim.  Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  

The Veteran has been medically evaluated in conjunction with 
his claim.  However, an etiological opinion has not been 
obtained.  VA is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2008); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, 
there is no evidence that the Veteran has a current left 
shoulder disability.  Therefore, no basis exists for a 
medical opinion to be obtained.  The duty to assist has been 
met.  


Entitlement to Service Connection for Left Shoulder Pain

The Veteran seeks service connection for a left shoulder 
disability, which he contends he sustained in service while 
playing football or, alternatively, in a motor vehicle 
accident.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. 
§ 3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d) (2008).  

As mentioned, the first and perhaps most fundamental 
requirement for any service connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  A comprehensive review of the record 
reveals absolutely no medical evidence of a current left 
shoulder disability.  The Veteran's post-service treatment 
records include an April 2004 VA general medical examination, 
VA outpatient clinical records from June 2005 to November 
2007, and private treatment records from June 2005 to July 
2005.  

While the Veteran reported at his 2004 VA exam that he had 
bilateral shoulder pain (as opposed to just right shoulder 
pain), the examiner determined that he could not ascribe any 
physical diagnosis or attribute any physical impairment to 
this complaint, as the Veteran's left shoulder evaluation was 
normal.  The clinical records do not contradict this finding.  
They do not show treatment for left shoulder pain, nor any 
associated diagnosis.  Rather, they only show treatment and 
diagnoses referable to the right shoulder.  

Although the Veteran is competent to describe his left 
shoulder pain, the evidence does not show that he is 
competent to render medical diagnoses referable to that pain, 
which requires appropriate medical training and expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
medical evidence does not demonstrate that a current 
diagnosis for the left shoulder to account for his pain has 
been established.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Therefore, in the absence of a current 
clinical diagnosis, service connection for left shoulder pain 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) 

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for left shoulder pain.  As such, the 
doctrine of reasonable doubt does not apply.  See 38 C.F.R. 
§ 5107(b) (2008); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.


ORDER

The claim for service connection for left shoulder pain is 
denied.



____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


